Citation Nr: 1446067	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  11-10 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a low back disability, to include degenerative disc disease at L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from July 2002 to July 2005 and from October 2009 to November 2011.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The record shows that the Veteran initially claimed entitlement to service connection for "lower back condition."  See Statement in Support of Claim received in June 2009.  


FINDING OF FACT

As a March 2014 rating decision granted service connection for lumbar disc bulging at L4-5 and L5-S1, the only low back disability diagnosed of record, the claim for service connection for a low back disability, to include degenerative disc disease at L5-S1, has been granted in full, and there is no longer any issue regarding an error of fact or law before the Board on the matter.


CONCLUSION OF LAW

The appeal for service connection for a low back disability, to include degenerative disc disease at L5-S1, is dismissed.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 38 C.F.R. § 20.101 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that under the Veterans Claims Assistance Act of 2000, VA has a duty to notify claimants of the information and evidence needed to substantiate a claim, and a duty to assist claimants by making reasonable efforts to obtain the evidence needed.  See 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  However, in this case the benefit sought on appeal has already been allowed.  Therefore, the Board finds that any notice defect or assistance omission in this matter is harmless, and no further discussion of the duties to notify and assist is warranted.

Pursuant to applicable law and regulation, the Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law which affects the provision of benefits by the Secretary to veterans, their dependents, or survivors.  38 U.S.C.A. § 511(a) (West 2002).  All questions in a matter which under 38 U.S.C.A § 511(a) is subject to decision by the Secretary shall be subject to one review on appeal to the Secretary.  Final decisions on such appeals are to be made by the Board.  Decisions of the Board are to be based on the entire record in the proceeding, and upon consideration of all evidence and material of record and applicable provisions of law and regulation.  38 U.S.C.A. § 7104(a) (West 2002).  In that regard, the Board may dismiss any appeal which fails to allege error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5) (West 2002).

The Veteran originally filed a claim for service connection for "lower back condition."  See Statement in Support of Claim received in June 2009.  In an August 2010 rating decision, the issue was recharacterized as "degenerative disc disease L5-S1."

In March 2013, during the pendency of the present appeal, the Veteran submitted a VA/DOD Joint Disability Evaluation Board Claim for, among other things, lumbar degenerative disk disease.  The Veteran underwent Medical Review Board and Physical Evaluation Board investigations.  The investigations concluded that the Veteran was unfit to continue military service due to, among other things, lumbar disc bulging at L4-5 and L5-S1, which was determined to be incurred in the line of duty.

In March 2014, a rating decision granted the Veteran service connection for lumbar disc bulging at L4-L5 and L5-S1.  Thus, the present claim for degenerative disc disease at L5-S1 was contemplated and granted in full by the March 2014 rating decision.

The Board is cognizant that a July 2010 X-Ray report shows a unilateral pars inter-articularis defect at the L5 level on the left.  However, the pars defect is congenital in nature, and there has been no demonstration by competent evidence of record of any superimposed low back disability other than the degenerative disc disease.  38 C.F.R. § 3.303(c) (2013).  Therefore, the record does not demonstrate that the Veteran has any other low back disability for service connection purposes.

Accordingly, as the March 2014 rating decision granted service connection for lumbar disc bulging at L4-5 and L5-S1, the claim for service connection for a low back disability, to include degenerative disc disease at L5-S1, has been granted in full.  As there is no longer any issue regarding an error of fact or law before the Board on the matter, the Board finds that the appeal for service connection for a low back disability, to include degenerative disc disease at L5-S1, should be dismissed.  See 38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 38 C.F.R. § 20.101 (2013).


ORDER

The appeal for service connection for a low back disability, to include degenerative disc disease at L5-S1, is dismissed.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


